Case: 17-14286   Date Filed: 05/09/2019   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14286
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 5:17-cv-00008-LGW-RSB



THOMAS L. THOMAS,

                                                             Plaintiff-Appellant

                                   versus

KAREN LAWSON,
State Judge, Ohio,
JANET BELL,
State Judge, Ohio,
VINCENT CULLOTTA,
Elected State Judge, Ohio,
DAVID ALLEN BASINSKI,
Retired State Judge, Ohio,
J. KELLY BROOKS,
State Judge, Georgia,

                                                         Defendants-Appellees.
                Case: 17-14286        Date Filed: 05/09/2019      Page: 2 of 4


                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________
                                    (May 9, 2019)

Before TJOFLAT, WILSON, and HULL, Circuit Judges.

PER CURIAM:

       Thomas L. Thomas, proceeding pro se, appeals the dismissal of his

complaint brought under 42 U.S.C. § 1983 to 42 U.S.C. § 1986 1 against four Ohio

state court judges and one Georgia state court judge. The District Court adopted

the Magistrate Judge’s report and dismissed the complaint on three separate

grounds: (1) the action was frivolous and failed to state a claim; (2) it was not

within the power of the court to grant the relief requested; and (3) the defendant

judges were entitled to judicial immunity. Thomas argues that his complaint

should not have not been dismissed because the judges acted with a clear absence

of jurisdiction and thus were not entitled to judicial immunity. He does not address

the other reasons for the District Court’s dismissal of his complaint.

       We liberally construe pro se briefs. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (per curiam). However, despite liberally construing a pro se

litigant’s briefs, we will not make arguments for the parties, and issues not briefed


       1
        Although, Thomas states that he is asserting a claim pursuant to § 1984, this statute was
“omitted” from Title 42. See 42 U.S.C. § 1984.
                                                2
              Case: 17-14286     Date Filed: 05/09/2019    Page: 3 of 4


are deemed abandoned. See id. Moreover, we “may affirm the district court’s

ruling on any basis the record supports.” Fla. Wildlife Fed’n Inc. v. United States

Army Corps of Eng’rs., 859 F.3d 1306, 1316 (11th Cir. 2017).

      Furthermore, to “obtain reversal of a district court judgment that is based on

multiple, independent grounds, an appellant must convince us that every stated

ground for the judgment against him is incorrect.” Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If an appellant does not address “one

of the grounds on which the district court based its judgment, he is deemed to have

abandoned any challenge of that ground,” and thus, “the judgment is due to be

affirmed.” Id. “A party fails to adequately brief a claim when he does not plainly

and prominently raise it, for instance by devoting a discrete section of his argument

to those claims.” Id. at 681 (quotation omitted).

      The only argument that Thomas makes on appeal is that the defendant

judges were not entitled to judicial immunity. He argues that, in his earlier state

court cases, the judges entered orders after he had filed a notice for removal. Once

a party files a notice of removal, a state court’s jurisdiction terminates. See 28

U.S.C. § 1446(d) (stating that, after receiving notice of removal, “the State court

shall proceed no further unless and until the case is remanded”). Thus, Thomas

maintains, the state judges did not have jurisdiction to enter orders in his cases

after he had filed a notice of removal. And judges are not entitled to immunity


                                           3
              Case: 17-14286     Date Filed: 05/09/2019    Page: 4 of 4


when they act in the “clear absence of all jurisdiction.” Sibley v. Lando, 437 F.3d
1067, 1070 (11th Cir. 2005) (per curiam) (quotation omitted). For this reason, he

says, the District Court erred in finding that the defendants were immune.

      But Thomas does not address the District Court’s other independent grounds

for dismissing his complaint. On appeal, Thomas does not address the District

Court’s holding that his case was frivolous and failed to state a claim, or that the

court lacked the power to grant the relief requested. Consequently, Thomas

waived these grounds. By abandoning grounds that independently support the

District Court’s decision, we have no choice but to affirm. See Sapuppo, 739 F.3d

at 680.

      AFFIRMED.




                                           4